Citation Nr: 1432345	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-16 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran had active duty from February 1969 to February 1971.

These matters are on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran requested a Video Conference hearing before a Veterans Law Judge in his April 2011 substantive appeal, but withdrew his request for a hearing in May 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2013 Remand, the Board noted that on VA examination in November 2009 the Veteran stated that his military duties as an artilleryman included repair of missiles and large-caliber artillery.  The noise exposure was so significant from these activities that he once recalled one incident where his left ear was bleeding from the repeated acoustic trauma.  The examiner diagnosed mild to severe sensorineural hearing loss bilaterally and opined that it was less likely than not that the Veteran's hearing loss was related to active duty service based on the rationale that his hearing was normal on entrance and separation examination and the absence of documentation of bleeding from the left ear in the STRs.

The Board determined that the opinion was inadequate for adjudication purposes since it was based, in part, on the absence of documented hearing loss at discharge from service and requested an addendum to the November 2009 opinion.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In a September 2013 addendum, the November 2009 examiner again determined that the Veteran's hearing loss and tinnitus were not related to his active service.  Reference was made to the lack of significant threshold shift when comparing pre-induction and separation audiograms.  However, the examiner failed to address the significance, if any, of the Veteran's complaint of in-service bleeding from the left ear, which the Board has found to be credible despite the absence of an in-service record of treatment.  There was also an inadequate discussion of the Veteran's competent and credible report of exposure to loud noise in service.

A new VA examination is deemed warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule an appropriate VA examination by an examiner other than the November 2009 examiner to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.   After the foregoing has been completed, please provide an opinion on the following:

Is it at least as likely as not (50 percent or more probability) that the Veteran's currently diagnosed bilateral hearing loss and tinnitus had their onset in service or within one year of service discharge or are otherwise etiologically related to his active service.  The examiner should obtain a thorough history of in-service and post-service noise exposure.  The examiner should address the nature of any shift in tonal thresholds while in service and the reliability of his in-service testing.  

For purposes of presenting a nexus opinion, the opining clinician is to presume that the Veteran was exposed to acoustic trauma in service and to presume, as credible, the Veteran's statements with respect to episodes of bleeding from the ear, despite no record of in-service treatment.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The SSOC should contain, among other things, a summary and discussion of the relevant evidence received since the SSOC was issued in November 2013.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



